                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

CHRISTOPHER BAIRD,
                                                   Case No.: 1:21-cv-02251-JPO
                              Plaintiff,

                -against-

FLIR SYSTEMS INC., JAMES J. CANNON,
EARL R. LEWIS, JOHN D. CARTER,
WILLIAM W. CROUCH, CATHERINE A.
HALLIGAN, ANGUS L. MACDONALD,
MICHAEL T. SMITH, CATHY A.
STAUFFER, ROBERT S. TYRER, JOHN W.
WOOD JR., and STEVEN E. WYNNE,

                              Defendants.


                            NOTICE OF VOLUNTARY DISMISSAL

       Notice is hereby given that pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

Procedure, Plaintiff voluntarily dismisses his claims in the above-captioned action against

Defendants as moot. This notice of dismissal is being filed with the Court before service by

Defendants of either an answer or a motion for summary judgment.


Dated: April 1, 2021                            MONTEVERDE & ASSOCIATES PC

OF COUNSEL:                                     /s/ Juan E. Monteverde
                                                Juan E. Monteverde (JM-8169)
ADEMI LLP                                       The Empire State Building
Guri Ademi                                      350 Fifth Avenue, Suite 4405
Jesse Fruchter                                  New York, NY 10118
3620 East Layton Avenue                         Tel: (212) 971-1341
Cudahy, Wisconsin 53110                         Fax: (212) 202-7880
Tel: (414) 482-8000                             Email: jmonteverde@monteverdelaw.com
Fax: (414) 482-8001
Email: gademi@ademilaw.com                      Attorneys for Plaintiff
        jfruchter@ademilaw.com

Attorneys for Plaintiff
